Citation Nr: 1754104	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO. 14-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for ischemic heart disease associated with herbicide exposure, and assigned a 30 percent rating; and, an April 2015 rating decision of the RO in Nashville, Tennessee, which denied service connection for hearing loss. The Veteran timely appealed both rating decisions.

The issue of entitlement to an initial rating in excess of 30 percent for ischemic heart disease is addressed in the decision below.

The issue of entitlement to service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's ischemic heart disease has resulted in a workload of 3 METs or less, resulting in dyspnea, fatigue, angina, and dizziness. 


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for ischemic heart disease have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA's duty to notify was satisfied by letters sent throughout the appellate period, but specifically in June 2009. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA's duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained. The Veteran has not referred to any additional, unobtained, relevant, available evidence. VA obtained examinations with respect to the claim decided herein in October 2013, November 2015, and April 2017. The Board finds the examinations to be adequate for rating purposes, as the examiner reviewed the file and addressed the Veteran's symptoms. Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Rating in Excess of 30 Percent for Ischemic Heart Disease 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31 (1999). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran claims entitlement to an initial rating in excess of 30 percent for ischemic heart disease. Ischemic heart disease is rated using the General Rating Formula for Diseases of the Heart found in 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017). 

Under the General Rating Formula, a 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 

A 60 percent rating is warranted when there has been more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricle dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted when there is evidence of chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricle dysfunction with an ejection fraction of less than 30 percent. 
 
The Veteran underwent a VA examination in October 2013. The examiner conducted an in-person examination of the Veteran, reviewed the claims file, and made reference to diagnostic testing of the Veteran in his written report. An interview-based METs test measured the Veteran's METs as 1-3 METs with dyspnea, fatigue, angina and dizziness noted. The examiner noted that an echocardiogram conducted in 2011 had measured the Veteran's left ventricular ejection fraction at 59 percent. 

The Veteran underwent a VA examination in November 2015. The examiner conducted an in-person examination of the Veteran, reviewed the claims file, and made reference to diagnostic testing of the Veteran in his written report. An interview-based METs test measured the Veteran's METs as 1-3 METs with dyspnea, fatigue, angina and dizziness noted. The examiner noted that a two-day Myocardial Perfusion Scan has been conducted in August 2014, and that it measured the Veteran's left ventricular ejection fraction at 73 percent. 

The Veteran underwent a VA examination in April 2017. The examiner conducted an in-person examination of the Veteran and made reference to diagnostic testing of the Veteran in his written report. An exercise stress test in August 2014 was negative for cardiac ischemia, and the Veteran's METs level was not provided as the test was terminated due to symptoms not related to the cardiac condition. An interview-based METs test in April 2017 measured the Veteran's METs as >3-5 METs with dyspnea and angina noted. The examiner was specifically asked which test results (the exercise stress test or the interview based METs test) most accurately reflect the Veteran's current cardiac functional level, and the examiner opined that the interview-based METs test results were most accurate. An echocardiogram conducted in March 2017 measured the Veteran's left ventricular ejection fraction at 59 percent. The examiner was specifically asked whether the Veteran's ejection fraction or estimated METs better reflects the Veteran's current cardiac functional status, and the examiner opined that the Veteran's METs testing captures the Veteran's complaints of intermittent chest pain due to angina not reflected in the echocardiogram. 

VA treatment records from Mountain Home VAMC are associated with the claims file. A June 2009 record reflects an echocardiogram conducted on June 4, 2009 that measured the Veteran's left ventricular ejection fraction at 60 percent; and a nuclear stress test also dated June 4, 2009, measured the Veteran's left ventricular ejection fraction at 56 percent. An April 2016 record reflects the Veteran underwent heart surgery characterized as left heart catheterization with stent placement, coronary angiography, and femoral angiography.

In light of the evidence of record, and the rating criteria under Diagnostic Code 7005, the Board finds that the Veteran's symptoms have been similar in severity, frequency, and duration throughout the entire period at issue. See Vasquez-Claudio v Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). Common symptoms are documented in almost each record cited above, with METs between 1-3 as the most consistent finding. While the Veteran's METs and left ventricle ejection fractions do not always squarely line up within one rating criteria, based upon the evidence of record, particularly the October 2013 and November 2015 VA examinations, which contain diagnostic testing results, the Board finds that the Veteran's symptoms are substantially similar to those enumerated in the 100 percent rating criteria. 


ORDER

An initial rating of 100 percent for ischemic heart disease associated with herbicide exposure is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered on the Veteran's claim for bilateral hearing loss. Specifically, the Veteran must be afforded a new VA examination to determine whether his bilateral hearing loss is related to his active service. 

Review of the claims file reflects an audiological examination was conducted in April 2015, and that the Veteran had bilateral hearing loss. However, the examiner opined that the Veteran's hearing loss was not attributable to his military service because at the time of entrance and separation, his hearing was within normal limits, and because, according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once it is stopped." 

Once VA undertakes the effort to provide an examination when developing a claim for service connection, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311. Here, however, the examiner's opinion did not fully consider the Veteran's contentions concerning the in-service onset and continuity of his claimed hearing loss. The Board further notes that, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability.

In light of these facts, the Board finds that the Veteran must be afforded a new VA examination to assess whether the bilateral hearing loss is related to his military service. Green v Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). Specifically, in opining as to whether any hearing loss had its origin in service, the examiner must specifically discuss the Veteran's in-service exposure to acoustic trauma as well as his credible contentions that he first experienced hearing loss in service that has continued to the present. The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any ongoing private and VA treatment records related to the Veteran's hearing loss.

2. Schedule the Veteran for an examination with an audiologist or other qualified VA medical professional to determine the current nature and severity of the Veteran's bilateral hearing loss, and to assess whether his bilateral hearing loss is related to his military service. Notify the Veteran that failure to appear for any examination as requested, and without good cause, could result in the denial of his claim. 38 C.F.R. § 3.655 (2017). The entire claims file must be made available to, and reviewed by, the examiner. 

After examining the Veteran, the examiner must report pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85, as well as provide an assessment of the functional effects of hearing loss on the Veteran's daily life and work.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss is related to or aggravated by the Veteran's active service.

In providing his/her opinion, the examiner must specifically comment on the Veteran's lay statements regarding continuous symptoms of hearing loss since service. 

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3. After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


